Title: Arthur Lee to Franklin and Silas Deane, 14 February 1778
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Gentlemen
Challiot Feby. 14. 1778
I receivd yesterday the above Note, which I do not well understand. Is it intended, as the Note imports, to send away the public Dispatches without any consultation upon them, or about the person, (with whose name I have not been favord,) to whom they are to be confided? I have the honor to be, with great esteem Gentlemen Your most Obedient Servant
Arthur Lee
  
Addressed: To / The Honble / Benjn Franklin & Silas Deane Esqrs / at / Passi
Notation: A Lee to Mrs Franklin and Deane Feb. 14. 1778.
